Citation Nr: 1439812	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of shrapnel fragment wound to muscle group XIV (right hip), to include a separate compensable evaluation for peripheral nerve involvement.

2. Entitlement to a rating in excess of 10 percent for residuals of shrapnel fragment wound to muscle group XII (left lower leg), to include a separate compensable evaluation for peripheral nerve involvement.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

In August 2009, the RO, pursuant to a favorable Administrative Review decision by the RO in February 2009, granted the Veteran's requests for a compensable rating for service-connected residuals of shrapnel fragment wound (SFW) to muscle group XIV (right hip) and residuals of shrapnel fragment wound (SFW) to muscle group XII (lower left leg), as clear and mistakable error had been made in a February 1972 rating decision assignment noncompensable ratings for those disabilities.  Because the award of a compensable rating for these service-connected disabilities is a full grant of the benefits sought, the issues of clear and mistakable error are no longer on appeal.

However, in January 2010, the Veteran filed a notice of disagreement (NOD), "seeking a separate compensable evaluation for his peripheral nerve involvement and muscle injuries to his left lower leg and right hip."  In July 2010, the RO issued a statement of the case (SOC).  In September 2010, the Veteran filed a substantive appeal (via Form 9).  Accordingly, because the Veteran has appealed the August 2009 rating decision, to the extent that it did not grant a compensable rating for peripheral nerve involvement, these issues are before the Board for appellate consideration.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the Veteran submitted two private medical opinion letters, dated April 2012 and June 2014, from Dr. J.S. Daniels who states that the Veteran is unable to work due instability and weakness in his left leg and ankle and/or weakness in both legs.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims, it has been listed on the first page of this decision.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition to the VBMS electronic file, there is an electronic Virtual VA paperless claims file, which contains documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  A review of the files in VBMS reveals that, after the last supplemental SOC (SSOC) issued in October 2012, the Veteran submitted a private medical letter dated June 2014 without waiver of Agency of Original Jurisdiction (AOJ) review.  As the Veteran's claims on appeal are being remanded, the AOJ will have an opportunity to review the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, the Board finds that further AOJ action is warranted on the appeal, even though such will, regrettably, further delay an appellate decision on this matter.

With respect to the need for a medical examination, the Board notes that the Veteran last underwent a VA examination to evaluate his service-connected residuals of shrapnel fragment wound to muscle group XIV (right hip) and to muscle group XII (lower left leg) in June 2010.  The examiner diagnosed the Veteran with (1) residuals of shell fragment wound to right hip muscle group XIV, with right lateral femoral cutaneous neuropathy, and (2) residuals of shell fragment wounds to muscle group XII of the left medial shin and left posterior ankle, without significant findings of peripheral nerve damage of the left lower extremity.  However, the June 2010 VA examination report does not contain sufficient information to determine whether the Veteran is entitled to a separate, compensable rating for peripheral nerve involvement associated with his service-connected muscle group disabilities because the examiner did not adequately address whether the Veteran could receive separate ratings for a muscle injury disability and peripheral nerve paralysis under 38 C.F.R. § 4.55(a), which states that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  

In addition, the record indicates that the Veteran's service-connected residuals of shrapnel fragment wound to muscle group XIV (right hip) and to muscle group XII (lower left leg) may have worsened.  The Veteran submitted letters from Dr. J. S. Daniels, dated April 2012 and June 2014, stating that the Veteran has fallen on several occasions in the last six years because of his left leg/ankle weakness and that he has weakness in both legs, is unsteady, and has had frequent falls or near-falls.  See, e.g., 38 C.F.R. § 3.327(a) (2012) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Accordingly, a remand is necessary to afford the Veteran with another examination to determine (1) whether a separate compensable rating for peripheral nerve involvement is warranted, and (2) the nature and severity of his service-connected residuals of shrapnel fragment wound to muscle group XIV (right hip) and to muscle group XII (lower left leg).

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, the April 2012 and June 2014 letters of Dr. Dr. J. S. Daniels indicate that the Veteran has been unable to work because of weakness and instability of his left/ankle leg and that he is not able to have gainful employment due to weakness in both legs, unsteadiness, and propensity to fall or almost fall.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and provided an opportunity to identify any outstanding treatment records referable to such claim.  Furthermore, an opinion regarding whether his service-connected render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA-compliant notice that informs him how to establish entitlement to a compensable rating for peripheral nerve involvement with his service-connected residuals of shrapnel fragment wound to muscle group XIV (right hip) and to muscle group XII (lower left leg).  Also, afford the Veteran an opportunity to respond and to submit additional argument or evidence in furtherance of his claim.  Undertake any indicated development.

2. Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for TDIU, to include on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  As part of the notice, ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability).

3. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's residuals of residuals of shrapnel fragment wound to muscle group XIV (right hip) and to muscle group XII (lower left leg), to include any peripheral nerve involvement.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include a review of the Veteran's medical history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

(a) For muscle group XIV (right hip), the examiner should note whether the Veteran has cardinal signs and symptoms of muscle disability and determine whether the disability overall is moderate, moderately severe, or severe.

The examiner should also determine whether the Veteran has a neurological residual related to muscle group XIV (right hip), to include peripheral nerve involvement.  If a neurological residual is identified, the examiner must specifically identify the nerve, or nerves, involved.  The examiner must also identify the manifestations of the neurological residual of the right thigh or hip, and indicate whether such neurological residuals affect entirely different functions from any muscle injury manifestations of the muscle group XIV (right hip) disability.  Furthermore, the examiner must indicate whether the neurological residuals found on examination are consistent with paralysis (indicating the degree of paralysis for the nerve affected), neuritis or neuralgia.

(b) For muscle group XII (left lower leg), the examiner should determine whether the Veteran has cardinal signs and symptoms of muscle disability, and determine whether the disability overall is moderate, moderately severe, or severe.

The examiner should also determine whether the Veteran has a neurological residual related to muscle XII (left lower leg), to include peripheral nerve involvement.  If a neurological residual is identified, the examiner must specifically identify the nerve, or nerves, involved.  The examiner must also identify the manifestations of the neurological residual of the left medial shin and left posterior ankle, and indicate whether such neurological residuals affect entirely different functions from any muscle injury manifestations of the XII (left lower leg) disability.  Furthermore, the examiner must indicate whether the neurological residuals found on examination are consistent with paralysis (indicating the degree of paralysis for the nerve affected), neuritis or neuralgia.  

(c) The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected residuals of shrapnel fragment wound to muscle group XIV (right hip) and to muscle group XII (left lower leg) (to include any peripheral nerve involvement, if found), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale for all opinions should be provided.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the benefits sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



